Title: To James Madison from Henry Lee, 6 March 1809
From: Lee, Henry
To: Madison, James


Dear Sir
Baltimore 6th. March 09
Very seldom did I ever ask the attention of the President of the U States to any Candidate for office in those days when my recommendation would have weight.
Nor should I now do it, was I not thoroughly convinced from my long knowledge of yr. goodness that you would take pleasure when proper, to recollect those who have been like myself always personally attached to you, especially when they second the wishes of the virtuous citizen presenting himself to the cheif magistrate for employment.

Mr John Fitzhugh of Baltimore is in my judgement so well entitled to the little notice he solicits, that from my solicitude for his success, I should be led to give to him all my little aid, independent of many considerations, which forcibly apply to his case.
He is the son of one of the best citizens of his day (Col. George Fitzhugh of Maryland) the intimate friend of the late General Washington & Col George Mason, who left a family of children, two of the sons of which engaged in the revolutionary War—the object of this letter was incapacitated by his youth from partaking in the glorious struggle. He has latterly devoted himself to commerce & during the last year from a series of misfortunes enhanced by our politicial condition, he made a surrender of his property to his creditors, more than enough to pay his debts, with the remnant whereof he is about to fix in some new situation to procure a suitable maintenance for his wife & children.
Any one of the offices in the customs of Baltimore disposed of by the President would be thankfully accepted, whenever a vacancy shoud happen in a post for which he is calculated, or what would better please him a consulate in one of the french or Spanish territorys, he being well acquainted from his commercial pursuits with their contiguous West india & main possessions & speaking both languages so as to be able to do business with either.
If political tenets are yet considered worthy of attention, I have the pleasure to say, that he has been uniformly in unison with yourself & some years past, offered himself as an elector in the district of charles county, or rather St. Marys I beleive, for the express & acknowledge[d] purpose of giving you his vote in preference to Mr Adams & Mr Jefferson.
But I am sure what will be cheifly required by you when you select for office, he is, “an honest man & a good citizen.” With every wish for yr. health & prosperity I am sir Most respectfully yr. faithful friend & ob: h: sert.
Henry Lee
